                                                    [Docket No. 177]

               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


SARA ANN EDMONDSON,

     Plaintiff,                        Civil No. 13-7704 (RMB/MJS)

          v.                          OPINION (SUBMITTED UNDER SEAL)

LILLISTON FORD, INC. et al.,

     Defendants.



BUMB, UNITED STATES DISTRICT JUDGE:

     This matter comes before the Court upon Defendant Lilliston

Ford, Inc.’s (“Defendant” or “Lilliston Ford”) Motion to Enforce

Judgment against Plaintiff Sara Ann Edmondson (“Plaintiff” or

“Edmondson”). [Docket No. 177]. For the reasons stated herein,

the Court will grant, in part, that Motion.

I.   FACTUAL BACKGROUND

     The Court has previously detailed the background of this

case [see Docket No. 111] and will now address only the facts

relevant to Defendant’s pending Motion.

     This dispute was largely resolved through arbitration-- or,

rather, it should have been. In December 2016, an American

Arbitration Association (“AAA”) Arbitrator denied Plaintiff’s

claims in their entirety, and gave Plaintiff a choice: either

award Defendant the title to the disputed 2004 Lincoln LS


                                1
automobile or return $800.00 that she received as a trade-in

credit. [See Docket No. 92, at ¶ 7]. The Arbitrator also held

that Defendant was entitled to $35.00 per day in storage fees,

beginning on January 31, 2017, for the Lincoln automobile until

it received either the title or the refund, as well as reasonable

attorneys’ fees and cost incurred in enforcing the award. In

response, Plaintiff filed a Motion to Vacate the Arbitration

Award with this Court. [Docket No. 87].

     In April 2017, the Court denied Plaintiff’s motion and

entered judgment in favor of Defendant and against Plaintiff,

affirming the Arbitrator’s Award requiring Plaintiff to pay

storage fees of “$35.00 per day to Defendant from January 31,

2017 . . . until clear title is obtained by Defendant or the 2004

Lincoln LS is removed from Defendant’s property and premises.”

[Docket No. 112, at 2-3]. The 2017 Order also affirmed the

Arbitrator’s award that Plaintiff must “execute such documents as

shall vest clear title to the 2004 Lincoln LS in Defendant or

refund Defendant the $800.00 trade-in value,” and must reimburse

Defendant for its reasonable attorneys’ fees-- which then totaled

$10,709.39. [Id.].

     Thereafter, Plaintiff appealed this Order, [Docket No. 113]

and the Third Circuit affirmed the Court’s Judgment. [See Docket

No. 138]. Plaintiff then filed a Motion to Disqualify the

undersigned pursuant to Federal Rule of Civil Procedure 60.


                                2
[Docket No. 147]. The Court denied this motion, [Docket No. 149]

and Plaintiff appealed. [Docket No. 149]. Again, the Third

Circuit affirmed this Court’s decision. [Docket No. 157].

      In March 2021-- nearly four years after the Court’s Order

affirming the Arbitration Award and three years after the Third

Circuit affirmed that Order-- Defendant was forced to file the

current motion to enforce judgment, because Plaintiff has refused

to comply with the Court’s earlier Orders.

II.   ANALYSIS

      Throughout this litigation, Plaintiff has engaged in a

pattern of contumacious behavior. This Court first ordered

Plaintiff to provide either the 2004 Lincoln’s title or $800.00

to Defendant in April 2017. But Plaintiff’s repeated attempts to

flout this Court’s Orders and avoid satisfying judgments entered

against her have prolonged this case by several years-- even

after accounting for Plaintiff’s appeal of the Court’s 2017

Order. Indeed, Plaintiff has a predictable leitmotif: file a

motion to challenge some action, receive an adverse ruling,

appeal, and repeat.

      Defendant has labored for more than four years to obtain

what it is lawfully entitled to. And now Defendant has filed an

additional motion seeking relief that Plaintiff should have

provided long before now.   Plaintiff’s appeals have failed, and

she is required to abide by this Court’s lawful orders.


                                 3
      Moreover, Plaintiff’s inexcusable litigation practices are

not limited to simply evading the Court’s Orders. For example,

Plaintiff has routinely filed Motions to Disqualify the

undersigned due to her dissatisfaction with the Court’s Orders

and Opinions1. [See Docket Nos. 32, 51, 75, and 147]. In each of

these motions, Plaintiff identified no examples of judicial bias

and instead relied on “mere[] disagreements with the District

Judge’s rulings.” Edmondson v. Lilliston Ford Inc., 767 F. App’x

388, 390 (3d Cir. 2019), cert. denied sub nom. Edmondson v.

Lilliston Ford Inc., 140 S. Ct. 956 (2020), reh’g denied, 140 S.

Ct. 2557 (2020). And although Plaintiff’s motions-- and the

appeals that followed-- were rejected, they have succeeded in

prolonging this litigation and in preventing Defendant from

receiving what it has been awarded. But this delay must end.

Accordingly, the Court will now take a more active role in this

matter to prevent Plaintiff from further abusing and making a

mockery of the judicial system. In that regard, the Court turns

to the issue of civil contempt.

    A. Civil Contempt

      This Court has the “inherent authority to hold persons in

contempt.” United States v. Harris, 582 F.3d 512, 514 (3d Cir.



1     A party’s motion to disqualify, or to otherwise request recusal, is not
an abusive litigation practice. But when a party files these requests in
response to unfavorable Orders, to prolong the litigation, or to frustrate an
opposing party, the moving party is now attempting to abuse the legal system
through disingenuous and frivolous filings.

                                       4
2009). In a civil matter, the Court may impose civil contempt on

a party “upon a finding that one has failed to comply with a

valid court order.” Id. Civil contempt is “primarily coercive in

nature, and is designed to benefit a party that has complained to

the court about the contemnor’s recalcitrance.” In re Grand Jury

Investigation, 600 F.2d 420, 423 (3d Cir. 1979).

     When the Court holds a party in civil contempt, it may order

the confinement of that party. See generally id. (discussing

confinement for civil contempt). Civil contempt proceedings do

not require “safeguards of indictment and jury.” Shillitani v.

United States, 384 U.S. 364, 371 (1966). Instead, the Court may

confine the contemnor without these traditional safeguards,

because she “carr[ies] the keys of [her] prison in her own

pocket.” Harris, 582 F.3d at 514. Stated differently, the Court

may impose confinement to coerce the contemnor’s compliance with

a legal order.

      Here, civil contempt appears to be the Court’s only option

to ensure compliance with its previous Orders. Nevertheless, the

Court will provide Plaintiff with one final chance. PLAINTIFF

SHALL EITHER PROVIDE CLEAR TITLE TO THE 2004 LINCOLN LS TO

DEFENDANT, OR REPAY THE $800.00 TRADE-IN CREDIT SHE PREVIOUSLY

RECEIVED, WITHIN 14 DAYS OF SERVICE OF THIS OPINION AND




                                5
ACCOMPANYING ORDER2. IF SHE FAILS TO DO SO, THE COURT WILL HOLD

PLAINTIFF IN CIVIL CONTEMPT AND ORDER HER CONFINEMENT. Defendant

must promptly notify the Court when it receives the title or

refund from Plaintiff. If Plaintiff does not provide the title or

refund within 14 days, Defendant shall promptly notify the Court

via ECF.

      This Opinion does not relieve Plaintiff of the storage fees

that she owes to Defendant-- on the contrary, it reaffirms that

Plaintiff owes these storage fees to Defendant, and it recognizes

the additional daily fees that Plaintiff now owes. The Court

notes, however, that these unpaid fees will not be a factor in

imposing civil contempt.

    B. Attorneys’ Fees, Costs, and Expenses

      Defendant also requests that the Court impose sanctions on

Plaintiff pursuant to 28 U.S.C. § 1927, which provides that:

         Any attorney or other person admitted to conduct
         cases in any court of the United States or any
         Territory   thereof   who  so   multiplies   the
         proceedings in any case unreasonably and
         vexatiously may be required by the court to
         satisfy personally the excess costs, expenses,
         and attorneys’ fees reasonably incurred because
         of such conduct.




2     This Opinion and its accompanying Order will remain sealed until the
United States Marshals Service serves Plaintiff, and the Marshals submit proof
of service. At that time, both the Order and Opinion will be unsealed.

                                       6
28 U.S.C. § 1927. More specifically, Defendant asks the Court to

declare Plaintiff a vexatious litigator, and award costs,

expenses, and attorneys’ fees as a result.

     The Court will not impose § 1927 sanctions on Plaintiff at

this juncture. The Third Circuit has previously questioned

whether § 1927 applies to pro se parties. See Feingold v. Graff,

516 F. App’x 223, 229 n.9 (3d Cir. 2013) (“[W]e express doubt as

to whether 28 U.S.C. § 1927 may be applied to non-lawyer, pro se

litigants, see Sassower v. Field, 973 F.2d 75, 80 (2d Cir. 1992),

and we need not decide this difficult issue now.”). Although the

Third Circuit has not definitively resolved this issue, the Court

does not believe § 1927 is either appropriate or necessary in

this matter.

     Defendant is largely entitled to its requested relief

without resorting to § 1927. The Arbitration Award stated that

Plaintiff must “reimburse [Defendant] for reasonable attorney’s

fees and cost of Court incurred on account of enforcement of this

Final Award to obtain clear title to the 2004 Lincoln and any

other necessary enforcement [of] this Final Award.” [Docket No.

92-4, at 35]. The Court also affirmed that Defendant was entitled

to its “attorneys’ fees and costs, as provided in the Arbitration

Award.” [Docket No. 112]. That Plaintiff has dragged this

litigation on for four additional years after that Order does not




                                7
relieve Plaintiff of paying Defendant’s attorneys’ fees; to the

contrary, Plaintiff now owes much more.

     Any review of arbitration awards under the Federal

Arbitration act is “extremely deferential.” Metromedia Energy,

Inc. v. Enserch Energy Servs., Inc., 409 F.3d 574, 578 (3d Cir.

2005). The Court may “disturb the award only when the arbitrator

is ‘partial or corrupt’ or ‘manifestly disregards, rather than

merely erroneously interprets the law.’” Remote Sol. Co. v. FGH

Liquidating Corp., 349 F. App’x 696, 699 (3d Cir. 2009) (quoting

Metromedia Energy, 409 F.3d at 578). In addition, the Court may

refuse “to enforce an award that violates law or a ‘well-defined

and dominant’ public policy.” Id. (quoting Exxon Shipping Co. v.

Exxon Seamen's Union, 993 F.2d 357, 360 (3d Cir.1993)).

     In its earlier Opinion, the Court evaluated the Arbitration

Award as it concerned attorneys’ fees, costs, and expenses. [See

Docket No. 111, at 16-24]. It concluded that the “hours billed by

Defendant’s counsel in enforcing the Arbitration Award [were]

reasonable and appropriate,” [Id. at 23], and it noted no

partiality or corruption that required review. The Court noted

that “Plaintiff submitted no objections” to Defendant’s billing

records and certifications. [Id.] The Third Circuit considered

this same issue on appeal, and affirmed the Court’s judgment.

Edmondson v. Lilliston Ford Inc, 722 F. App’x 251, 255 (3d Cir.

2018).


                                8
     Having reviewed the Arbitration Award and Defendant’s

motion, the Court reaffirms its judgment that the Arbitration

Award is valid, and that Defendant is entitled to its reasonable

attorneys’ fees in enforcing that award, as stated in the

Arbitration Award. In its earlier Opinion, the Court concluded

that these fees totaled $10,709.39. [Docket No. 111, at 23-24].

The Court will now consider whether Defendant is entitled to an

additional $88,283.45, which it now seeks.

     In support of Defendant’s request for attorneys’ fees,

Defendant’s Counsel Kevin J. Thornton submitted a certification

detailing Defendant’s attorneys’ fees, costs, and expenses

incurred in this case. [Docket No. 177-2]. Counsel contends that,

“as a result of its continuous efforts to enforce the Arbitration

Award and Order [Defendant] has been billed $84,834.00 in

attorneys’ fees, $612.45 in costs, and $2,837.00 for expenses for

a total of $88,283.45” [Id.].

     As an initial matter, the Court finds no grounds to limit

Defendant’s right to fees and expenses, per the Arbitration

Award, to only the period before the Court’s earlier Order. As

noted above, the Arbitration Award establishes Defendant’s

entitlement to “reasonable attorney’s fees and costs of Court

incurred on account of enforcement of this Final Award to obtain

clear title to the 2004 Lincoln.” [Docket No. 92-4]. To date,

Defendant has been unable to fully enforce the Arbitration Award


                                9
and obtain clear title to the 2004 Lincoln LS, and it has

incurred additional expenses as a result. Under the Arbitration

Award, those expenses are recoverable.

      Along with his certification, counsel submitted detailed

billing records for this case. These records state the exact

services rendered, the attorney who performed such services, the

date of such service, and the hours billed, for every legal

service billed to Defendant since the Court’s earlier Order. As

with Defendant’s previous motion concerning attorneys’ fees

[Docket No. 93], Plaintiff filed no objections to Defendant’s

requested fees3. Despite this, the Court has reviewed these

billing records and finds nothing clearly objectionable or

questionable.

      The Court’s assessment of counsel’s billing records is no

different now than it was in its April 2017 Opinion: Counsel

again billed reasonable and properly supported fees to Defendant,

and those fees were incurred in enforcing the Arbitration Award.

Although the approximately $88,000.00 in fees and costs is a

significant sum, this sum reflects four additional years of legal

work between the Court’s April 2017 Order and Defendant’s current

motion. This includes multiple appeals and motions, as well as


3     Plaintiff similarly failed to object to Defendant’s first motion for
fees, but the Court granted her a second opportunity to do so. [See Docket No.
104]. That Order informed Plaintiff of her right to object to the
reasonableness of Defendant’s requested fees and warned her of the consequences
of failing to object. [Id.]. Nevertheless, Plaintiff filed no objections to
Defendant’s first motion, and she filed no objections to the current motion.

                                      10
post-judgment discovery. Despite the large total sum of fees,

this amount is reasonable.

     Moreover, in reviewing the Court’s original Opinion and

Order, the Third Circuit determined that this Court “had no basis

to disturb the arbitration award to the extent [the Arbitrator]

granted fees and costs,” Edmondson, 722 F. App’x at 255 n.5, and

that the Court “may not award less in fees than requested unless

the opposing party makes specific objections to the fee request.”

Id. at 255. The Court finds that Plaintiff was fully aware of the

consequences of not objecting to Defendant’s request for

attorneys’ fees [see Docket No. 104] and that she failed to do

so. Thus, the Court finds no grounds to disturb the Arbitration

Award, and it will not award less in fees than Defendant

requested.

     For each of these reasons, the Court re-affirms its judgment

awarding reasonable attorneys’ fees, costs, and expenses to

Defendant, consistent with the Arbitration Award. The Court must

be “extremely deferential” to the Arbitrator, and it has

identified no facts to disturb the Arbitration Award. Moreover,

Defendant’s requested fees and expenses are reasonable on their

face, counsel’s billing calculation is properly supported, and

Plaintiff has failed to object. Accordingly, the Court grants

Defendant’s request for fees and expenses in the sum of

$88,283.45.


                                11
  C. The Court’s Inherent Authority

     Finally, the Court will exercise its inherent authority to

“protect the courts from Plaintiff’s oppressive and frivolous

litigation [practices].” Perry v. Gold & Laine, P.C., 371 F.

Supp. 2d 622, 629 (D.N.J. 2005) (citing Chambers v. NASCO, Inc.,

501 U.S. 32 (1991)). At her February 2021 post-judgment

deposition, Plaintiff suggested that she was now attempting to

litigate this matter in state court. [See Docket No. 177-14].

Although Plaintiff refused to provide additional details of her

alleged state court litigation, this Court cannot allow Plaintiff

to continue her evasive litigation practices by using the state

courts. Other than Plaintiff satisfying the judgments entered

against her, his matter is fully resolved. Any attempt to involve

the state courts in this matter would result only in further, and

unnecessary, delay. Thus, the Court will also issue an order to

show cause as to why Plaintiff should not be enjoined from

pursuing, in any other forum, relief relating to the subject

matter of this case.

III. CONCLUSION

     For the foregoing reasons, Defendant’s Motion to Enforce

Judgment [Docket No. 177] is GRANTED, IN PART. An appropriate

Order accompanies this Opinion.




                                  12
Dated: June 24, 2021           s/ Renée Marie Bumb
                            RENÉE MARIE BUMB
                            UNITED STATES DISTRICT JUDGE




                       13
